Exhibit 10.10

 



5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States

[ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com



 

GRID DYNAMICS INTERNATIONAL, INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) entered into by and between Grid
Dynamics International, Inc. (the “Company”), and Victoria Livschitz
(“Executive”) dated as of January 24, 2020, is effective as of the “closing”
under that certain Agreement and Plan of Merger (the “Merger Agreement”) entered
into by and among the Company, ChaSerg Technology Acquisition Corp., Automated
Systems Holdings Limited and certain other parties thereto (with such “closing”
under the Merger Agreement constituting the “Effective Date”). If the Merger
Agreement is terminated without the “closing” occurring thereunder, this
Agreement shall be void and of no further force and effect. This Agreement
supersedes in its entirety the Employment Agreements between Grid Dynamics
International, Inc. and Executive dated March 31, 2017, as amended, and November
8, 2019.

 

1. Duties and Scope of Employment.

 

(a) Positions and Duties. As of the Effective Date, Executive will serve as the
Company’s Executive Vice President of Customer Success. Executive will render
such business and professional services in the performance of Executive’s
duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by the Company’s Chief Executive Officer or his or
her designee.

 

(b) Obligations. During the Employment Term (defined below), Executive will
perform Executive’s duties faithfully and to the best of her ability and devote
her full business efforts and time to the Company. Executive acknowledges during
Executive's employment with Company, that Executive will not, without prior
written approval of Company: (a) engage in any activity competitive or adverse
to Company's business or welfare, whether alone, as a partner, or as an officer,
director, executive, shareholder, employee, or consultant of any other entity,
or (b) undertake planning for the organization of any business activity
competitive with Company or combine or conspire with other employees or
representatives of Company for the purposes of organizing any such competitive
business. Nothing contained in this Section 1(b) shall prevent Executive from
making passive personal investments, or engaging in other businesses or serving
on boards of directors, which do not violate this Section 1(b) or materially
interfere with the services rendered under this Agreement, as determined in the
sole discretion of the Board. Executive further agrees to comply with all
Company policies, including, for the avoidance of any doubt, any insider trading
policies and compensation clawback policies currently in existence or that may
be adopted by the Company during the Employment Term.

 

2. Term of Agreement. This Agreement will have an initial term of four (4) years
commencing on the Effective Date (the “Initial Term”). Commencing on the four
(4) year anniversary of the Effective Date and on each one (1) year anniversary
thereafter, this Agreement will renew automatically for additional, one (1) year
terms (each, an “Additional Term”) unless either party provides the other party
with written notice of nonrenewal at least ninety (90) days prior to the date of
automatic renewal. Notwithstanding the foregoing, if a Change of Control occurs
during the Initial Term or an Additional Term, the term of this Agreement will
extend automatically through the date that is twelve (12) months following the
date of the Change of Control. If Executive becomes entitled to the benefits
under Section 8 of this Agreement, then the Agreement will not terminate until
all of the obligations of the parties hereto with respect to this Agreement have
been satisfied. The period of Executive’s employment under this Agreement,
including the Initial Term and each applicable Additional Term, is referred to
herein as the “Employment Term.”

 



 

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

3. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice. Executive understands and agrees that neither her job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of her employment with the Company.
However, as described in this Agreement, Executive may be entitled to severance
benefits depending on the circumstances of Executive’s termination of employment
with the Company.

 

4. Compensation.

 

(a) Base Salary. During the Employment Term, the Company will pay Executive an
annual salary of $400,000.00 as compensation for Executive’s services (the “Base
Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholdings. Company shall review the amount of the Base Salary from time to
time, but shall not be required to increase the Base Salary.

 

(b) Bonus. Executive may be eligible to receive additional incentive-based
compensation or bonuses, in Company's sole discretion, which may be subject to
the financial and individual goals and other performance criteria of Company.
The Company anticipates that, if Executive is awarded a full bonus based on the
Company's determination of financial and individual goals, the bonus will be up
to $200,000.00 annually or $50,000.00 quarterly. The Company will determine
bonus eligibility each fiscal quarter, and any awarded bonus will be paid within
sixty (60) days of the end of each fiscal quarter. Eligibility for any bonus is
dependent upon Executive's continued employment with the Company on the date the
bonus is to be paid. The Company shall review the amount of potential bonus from
time to time, but shall not be required to increase the potential bonus.

 

(c) Equity.

 

(i) Initial Grants. At the first meeting of the Board following the Effective
Date, it will be recommended that Executive be granted 129,500 restricted stock
units, 129,500 performance-based restricted stock units and 140,000 stock
options (the “Initial Awards”). Each Initial Award will vest as to 1/4th of the
shares subject to the award on the one year anniversary of the vesting
commencement date and 1/16th of the shares subject to the award on a quarterly
basis thereafter, subject to Executive’s continued service through each vesting
date. The Initial Award of performance-based restricted stock units also will be
subject to vesting based on achievement of Company performance objectives to be
determined by the Company. The Initial Awards will be subject to the terms,
definitions and provisions of the Company’s 2020 Equity Incentive Plan (the
“Equity Plan”) and form of award agreement thereunder.

 



-2-

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

(ii) Discretionary Awards. Executive also may be eligible to receive additional
Company equity awards in the discretion of the Board (or the Compensation
Committee of the Board, as applicable) to reward extraordinary performance or
for achievement of stretch financial performance objectives under individual
incentive agreements for very strong performance of the Company.

 

(iii) Change of Control. In the event the Company is subject to a Change of
Control, all Equity Awards (or portions thereof) that are not assumed or
substituted by the successor corporation, as determined under the Equity Plan,
will become fully vested and exercisable and all restrictions on such awards of
restricted stock or restricted stock units will lapse. Equity Awards will not be
deemed assumed or substituted and will become fully vested and exercisable in a
Change of Control if the awards are amended or modified in any manner that is
adverse to the Executive (e.g., less favorable vesting terms) without
Executive’s written consent.

 

5. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other executives of the Company to the
extent Executive meets the eligibility requirements for each individual plan or
program. Such benefits currently include, but are not limited to, medical,
dental, vision, disability, 401(k) plan participation and supplemental medical
insurance (Armada Care or similar arrangement). The Company provides no
assurance as to the adoption or continuance of any particular employee benefit
plan or program, and Executive’s participation in any such plan or program shall
be subject to the provisions, rules and regulations applicable thereto.

 

6. Vacation. Executive will be entitled to accrue up to twenty (20) days paid
annual vacation in accordance with the Company policy as effect from time to
time, including eligibility for any policy subsequently adopted for Company
senior executives.

 

7. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.



 



-3-

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

8. Severance Benefits.

 

(a) Qualified Termination Outside the Change of Control Period. If, outside the
Change of Control Period, the Company or its Affiliates terminate Executive’s
employment with the Company or its Affiliates, respectively, other than for
Cause, death or Disability, or Executive resigns from such employment for Good
Reason, then, subject to Section 9, Executive will receive the following
severance benefits:

 

(i) Salary Severance. Continuing payments of Executive’s Base Salary, as in
effect immediately prior to Executive’s termination of employment (or, if
higher, immediately prior to reduction of Executive’s Base Salary described in
clause (ii) of the definition of Good Reason below), for 12 months from the
termination date, paid in accordance with the Company’s regular payroll
procedures.

 

(ii) Bonus Severance. A lump-sum payment equal to 50% of Executive’s current
annual maximum bonus target amount.

 

(iii) Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will reimburse
Executive for the premiums necessary to continue group health insurance benefits
for Executive and Executive’s eligible dependents until the earlier of (A) a
period of 12 months from the date of Executive’s termination of employment, (B)
the date upon which Executive and/or Executive’s eligible dependents becomes
covered under similar plans or (C) the date upon which Executive ceases to be
eligible for coverage under COBRA (such reimbursements, the “COBRA Premiums”).
However, if the Company determines in its sole discretion that it cannot pay the
COBRA Premiums without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable monthly payment payable on the last
day of a given month (except as provided by the following sentence), in an
amount equal to the monthly COBRA premium that Executive would be required to
pay to continue Executive’s group health coverage in effect on the date of
Executive’s termination of employment (which amount will be based on the premium
for the first month of COBRA coverage), which payments will be made regardless
of whether Executive elects COBRA continuation coverage and will commence on the
month following Executive’s termination of employment and will end on the
earlier of (x) the date upon which Executive obtains other employment or (y) the
date the Company has paid an amount equal to 12 payments. For the avoidance of
doubt, the taxable payments in lieu of COBRA Premiums may be used for any
purpose, including, but not limited to continuation coverage under COBRA, and
will be subject to all applicable tax withholdings. Notwithstanding anything to
the contrary under this Agreement, if at any time the Company determines in its
sole discretion that it cannot provide the payments contemplated by the
preceding sentence without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), Executive will not
receive such payment or any further reimbursements for COBRA premiums.

 

(iv) Equity. Immediate vesting of all then-outstanding unvested Company Equity
Awards that would have vested had Executive had Executive continued employment
with the Company for an additional period of one year. If, however, an
outstanding Equity Award is to vest and/or the amount of the Equity Award to
vest during such one year period is to be determined based on the achievement of
performance criteria, then the Equity Award will be deemed to vest assuming the
performance criteria had been achieved at target levels for the relevant
performance period(s).

 



-4-

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

(b) Qualified Termination within the Change of Control Period. If, within the
Change of Control Period, the Company or its Affiliates terminate Executive’s
employment with the Company or its Affiliates, respectively, other than for
Cause, death or Disability, or Executive resigns from such employment for Good
Reason, then, subject to Section 9, Executive will receive the following
severance benefits from the Company:

 

(i) Salary Severance. A lump sum severance payment equal to 12 months of
Executive’s Base Salary, as in effect immediately prior to Executives
termination of employment (or, if higher, as in effect immediately prior to
reduction of Executive’s Base Salary described in clause (ii) of the definition
of Good Reason), which will be paid in accordance with the Company’s regular
payroll procedures. For the avoidance of doubt, if (A) Executive incurred a
termination prior to a Change of Control that qualifies Executive for severance
payments under Section 8(a)(i); and (B) a Change of Control occurs within the
three (3)-month period following Executive’s termination of employment that
qualifies Executive for the superior benefits under this Section 8(b)(i), then
Executive shall be entitled to a lump-sum payment of the amount calculated under
this Section 8(b)(i), less amounts already paid under Section 8(a)(i).

 

(ii) Bonus Severance. A lump-sum payment equal to 50% of Executive’s current
annual target bonus amount.

 

(iii) Continued Employee Benefits. If Executive elects continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will reimburse
Executive for the premiums necessary to continue group health insurance benefits
for Executive and Executive’s eligible dependents until the earlier of (A) a
period of 12 months from the date of Executive’s termination of employment, (B)
the date upon which Executive and/or Executive’s eligible dependents becomes
covered under similar plans or (C) the date upon which Executive ceases to be
eligible for coverage under COBRA (such reimbursements, the “COC COBRA
Premiums”). However, if the Company determines in its sole discretion that it
cannot pay the COC COBRA Premiums without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will in lieu thereof provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue Executive’s group health coverage in effect on the date of
Executive’s termination of employment (which amount will be based on the premium
for the first month of COBRA coverage), which payments will be made regardless
of whether Executive elects COBRA continuation coverage and will commence on the
month following Executive’s termination of employment and will end on the
earlier of (x) the date upon which Executive obtains other employment or (y) the
date the Company has paid an amount equal to 12 payments. For the avoidance of
doubt, the taxable payments in lieu of COBRA Premiums may be used for any
purpose, including, but not limited to continuation coverage under COBRA, and
will be subject to all applicable tax withholdings. Notwithstanding anything to
the contrary under this Agreement, if at any time the Company determines in its
sole discretion that it cannot provide the payments contemplated by the
preceding sentence without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), Executive will not
receive such payment or any further reimbursements for COBRA premiums.

 



-5-

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

(iv) Equity. Vesting acceleration of one hundred percent (100%) of Executive’s
outstanding unvested Equity Awards on the date of Executive’s termination. If,
however, an outstanding Equity Award is to vest and/or the amount of the Equity
Award to vest is to be determined based on the achievement of performance
criteria, then the Equity Award will vest as to one hundred percent (100%) of
the amount of the Equity Award assuming the performance criteria had been
achieved at target levels for the relevant performance period(s).

 

(c) Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company or its Affiliates terminates (i) voluntarily by Executive (other
than for Good Reason) or (ii) for Cause by the Company, then Executive will not
be entitled to receive severance or other benefits except for those (if any) as
may then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.

 

(d) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.

 

(e) Accrued Compensation. For the avoidance of any doubt, in the event of a
termination of Executive’s employment with the Company or its Affiliates,
Executive will be entitled to receive all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.

 

(f) Transfer between the Company and Affiliates. For purposes of this Section 8,
if Executive’s employment with the Company or one of its Affiliates terminates,
Executive will not be determined to have been terminated without Cause, provided
Executive continues to remain employed by the Company or one of its Affiliates
(e.g., upon transfer from on Affiliate to another); provided, however, that the
parties understand and acknowledge that any such termination could potentially
result in Executive’s ability to resign for Good Reason.

 

(g) Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company or its Affiliates, the provisions of this Section 8 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity. Executive will be entitled to no benefits, compensation
or other payments or rights upon termination of employment other than those
benefits expressly set forth in this Section 8.

 



-6-

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

9. Conditions to Receipt of Severance.

 

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Sections 8(a) or (b) will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form reasonably
satisfactory to the Company (the “Release”) and provided that such Release
becomes effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”). If the Release does
not become effective and irrevocable by the Release Deadline, Executive will
forfeit any rights to severance or benefits under this Agreement. In no event
will severance payments or benefits be paid or provided until the Release
becomes effective and irrevocable. Except as required by Section 9(b), any
installment payments that would have been made to Executive prior to the Release
becoming effective and irrevocable but for the preceding sentence will be paid
to Executive on the first regularly scheduled Company payroll date following the
date the Release becomes effective and irrevocable, and the remaining payments
will be made as provided in the Agreement.

 

(b) Section 409A.

 

(i) Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A. Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A.

 

(ii) Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
9(b)(iii). Except as required by Section 9(b)(iii), any installment payments
that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement. In no event will Executive have discretion to
determine the taxable year of payment for any Deferred Payments.

 

(iii) Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments that are payable within the first six (6) months following Executive’s
separation from service, will, to the extent required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, become payable on the date six (6) months and
one (1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following Executive’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 



-7-

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments.

 

(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments.

 

(vi) The foregoing provisions and all compensation and benefits provided for
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. In no event will the Company reimburse Executive for any taxes
that may be imposed on Executive as a result of Section 409A.

 

10. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 10, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 8 will be either:

 

(a) delivered in full, or

 

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code. If a reduction
in severance and other benefits constituting “parachute payments” is necessary
so that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G); (iii) cancellation of accelerated vesting of equity awards;
or (iv) reduction of employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of
Executive’s equity awards.

 



-8-

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 10 will be made in writing by a nationally
recognized certified professional services firm selected by the Company, the
Company’s legal counsel or such other person or entity to which the parties
mutually agree (the “Firm”) immediately prior to Change of Control, whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 10, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section. The Company will bear all costs the Firm may reasonably
incur in connection with any calculations contemplated by this Section 10.
Notwithstanding the foregoing, this Section 10 shall not apply to payments or
benefits resulting from the consummation of the Merger, whether under this
Agreement or otherwise, for which the Executive is entitled to indemnification
under the terms of the Indemnification Agreement entered into by the Company and
Executive as of the date hereof.

 

11. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

 

(a) Affiliate. “Affiliate” means the Company and any other parent or subsidiary
corporation of the Company, as such terms are defined in Section 424(e) and the
Code.

 

(b) Cause. “Cause” means (i) an act of dishonesty made by Executive in
connection with Executive’s responsibilities as an employee, (ii) Executive’s
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude, (iii) Executive’s gross
misconduct, (iv) Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom Executive
owes an obligation of nondisclosure as a result of Executive’s relationship with
the Company; (v) Executive’s willful breach of any obligations under any written
agreement or covenant with the Company; or (vi) Executive’s continued failure to
perform his employment duties after Executive has received a written demand of
performance from the Company which specifically sets forth the factual basis for
the Company’s belief that Executive has not substantially performed his duties
and has failed to cure such non-performance to the Company’s satisfaction within
10 business days after receiving such notice.

 

(c) Change of Control. “Change of Control” means the occurrence of any of the
following events:

 

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change of Control; or

 





-9-

 



 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change of Control; or

 

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

 

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(d) Change of Control Period. “Change of Control Period” means the period
beginning on the date three (3) months prior to, and ending on the date that is
twelve (12) months following, a Change of Control.

 

(e) Code. “Code” means the Internal Revenue Code of 1986, as amended.

 



-10-

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

(f) Deferred Payment. “Deferred Payment” means any severance pay or benefits to
be paid or provided to Executive (or Executive’s estate or beneficiaries)
pursuant to this Agreement and any other severance payments or separation
benefits, that in each case, when considered together, are considered deferred
compensation under Section 409A.

 

(g) Disability. “Disability” means that the Employee has been unable to perform
Executive’s Company duties as the result of Executive’s incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement or 180 days in any consecutive twelve (12) month period,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be unreasonably withheld).
Termination resulting from Disability may only be effected after at least thirty
(30) days’ written notice by the Company of its intention to terminate the
Employee’s employment. In the event that the Employee resumes the performance of
substantially all of Executive’s duties hereunder before the termination of
Executive’s employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.

 

(h) Equity Awards. “Equity Awards” means Executive’s outstanding Company stock
options, stock appreciation rights, restricted stock, restricted stock units,
performance shares, performance stock units and any other Company equity
compensation awards.

 

(i) Good Reason. “Good Reason” means Executive’s resignation within thirty (30)
days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without Executive’s
express written consent: (i) a material diminution of Executive’s authority,
duties or responsibilities relative to Executive’s authority, duties or
responsibilities in effect immediately prior to such diminution; provided,
however, that a reduction in the Executive’s authority, duties or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity (for example, if the Executive is employed by the Company with
substantially the same responsibilities with respect to the Company’s business
that Executive had immediately prior to the Change of Control regardless of
whether Executive’s title is revised to reflect Executive’s placement within the
overall corporate hierarchy or whether Executive provides services to a
subsidiary, affiliate, business unit or otherwise) shall not constitute Good
Reason; (ii) a material reduction by the Company in the base compensation of the
Executive as in effect immediately prior to such reduction, with a reduction of
more than ten percent (10%) to be deemed material for such purposes; (iii) a
material change in the location of Executive’s principal place of work, provided
that a relocation of less than fifty five (55) miles from Executive’s
then-current work location shall not be deemed material; or (iv) any other
action that constitutes a material breach by the Company of its obligations to
Executive under this Agreement. Executive’s resignation will not be deemed to be
for Good Reason unless Executive has first provided the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within ninety (90) days of the initial existence of the grounds for “Good
Reason” and a reasonable cure period of not less than thirty (30) days following
the date the Company receives such notice, and such condition has not been cured
during such period.

 



-11-

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

(j) Proprietary Information and Inventions Agreement. “Proprietary Information
and Inventions Agreement” means the Proprietary Information and Inventions
Agreement entered into previously by the Executive and the Company.

 

(k) Section 409A. “Section 409A” means Section 409A of the Code and any final
regulations and guidance thereunder and any applicable state law equivalent, as
each may be amended or promulgated from time to time.

 

(l) Section 409A Limit. “Section 409A Limit” will mean two (2) times the lesser
of: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s separation from service as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for the year in which Executive’s separation from service
occurred.

 

12. Proprietary Information and Inventions Agreement. Executive agrees to
continue to follow and comply with the terms and conditions of the Proprietary
Information and Inventions Agreement.

 

13. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

 

14. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

 

If to the Company:

 

Grid Dynamics International, Inc.

Attn: Yury Gryzlov, Senior Vice President of Operations

Grid Dynamics, 5000 Executive Parkway, Ste 520,

San Ramon, CA 94583, Unites States of America



 



-12-

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 



If to Executive:

 

Victoria Livschitz

 

at the last residential address known by the Company.

 

15. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

 

16. Integration. This Agreement, the Proprietary Information and Inventions
Agreement and Executive’s outstanding Equity Award agreements represents the
entire agreement and understanding between the parties as to the subject matter
herein and supersede all prior or contemporaneous agreements whether written or
oral. This Agreement may be modified only by agreement of the parties by a
written instrument executed by the parties that is designated as an amendment to
this Agreement.

 

17. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

 

18. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

19. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

20. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

 

21. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

22. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 



-13-

 

 

5000 Executive Parkway,
Ste 520, San Ramon,
CA 94583, United States [ex10-10_001.jpg] Tel: 650.523.5000
www.griddynamics.com

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year set
forth below.

 



COMPANY:       GRID DYNAMICS INTERNATIONAL, INC.  

 

Signature: 

/s/ Leonard Livschitz

  By:

Leonard Livschitz

  Title:

Chief Executive Officer

 

 

EXECUTIVE:  

 

/s/ Victoria Livschitz

 

Victoria Livschitz

 





 

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 

 

-14-



 

 